Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 8, 2014

                                     No. 04-13-00148-CV

                                       Javier H. PEREZ,
                                           Appellant

                                               v.

                         Patricia VILLARREAL and Israel Villarreal,
                                        Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2011-CVT-000406-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER
        Appellant has filed a response to the appellees’ motion to dismiss for want of
jurisdiction. We denied the motion to dismiss by order dated March 13, 2014 – before
appellant’s response was filed. In his response, appellant asks this court to impose sanctions on
appellees for filing a frivolous motion to dismiss. Although we agree the motion to dismiss was
without merit as it did not take into consideration the supreme court’s opinion in Verburgt v.
Dorner, 959 S.W.2d 615, (Tex. 1997) or this court’s April 24, 2013 order noting that appellant
had, per Verburgt, offered a reasonable explanation for the untimely filing of the notice of
appeal, we DENY appellant’s request for sanctions.



                                                    ___________________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court